DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 11,061,521 and 10,088,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since, as argued by Applicant in Remarks dated, 12/10/2021, pages 11 and 12, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 8, and 15, “compare(ing) the first absolute capacitive sensor data with absolute capacitive sensor data acquired from the first sensor electrodes during a previous capacitive frame, wherein the previous capacitive frame occurs before the current capacitive frame; generate (ing) updated first absolute capacitive sensor data based on the comparison of the first absolute capacitive sensor data with the absolute capacitive sensor data acquired from the first sensor electrodes during the previous capacitive frame”. The closest prior art of record, As to claims 1, 8, and 15, Goudarzy discloses an input device (Fig. 1, (100)[0038]) comprising: a
plurality of sensor electrodes (Fig. 2, (200)[0043]); a processing system (Fig. 1, (110)[0038])coupled to the plurality of sensor electrodes[0032], a sensor circuit (Fig. 1,(160))coupled to a plurality of sensor electrodes[0033], and a method for capacitive sensing
comprising: acquiring first capacitive sensor data from a plurality of sensor electrodes by
operating the plurality of sensor electrodes for transcapacitive sensing during one or more
transcapacitive sensing blocks (Fig. 3, Step 301) [0048], and claim 1 (“acquire a transcapacitive
image using the first plurality of sensor electrodes”); acquirmg second capacitive sensor data
from the plurality of sensor electrodes by operating the plurality of sensor electrodes for absolute
capacitive sensing during one or more absolute capacitive sensing blocks (Fig. 3, (steps 303 and
305)[0050, 0051]), wherein the acquiring the second capacitive sensor data comprises: acquiring
first absolute capacitive sensor data from first sensor electrodes of the plurality of sensor
electrodes during a first absolute capacitive sensing block ([0004, 0005]. However, singularly or in combination with other prior art, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692